OMNIBUS AMENDMENT AND WAIVER


This Omnibus Amendment and Waiver (this “Amendment”), dated as of April 30,
2008, by and between Windswept Environmental Group, Inc., a Delaware corporation
(the “Company”), Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”),
Valens Offshore SPV I, Ltd., a Cayman Islands company (“VOFSPVI”), Valens U.S.
SPV I, LLC, a Delaware limited liability company (“VUSSPVI” and together with
Laurus and VOFSPVI, the “Holders” and each, a “Holder”) and LV Administrative
Services, Inc. as agent (the “Agent”) for the benefit of each of the Holders,
amends (i) that certain Amended and Restated Secured Convertible Term Note,
dated as of September 29, 2006, issued by the Company to Laurus, and
subsequently assigned in part by Laurus to VOFSPVI and VUSSPVI (as previously,
and as maybe, amended, modified, or supplemented from time to time, the
“September 2006 Convertible Note”). Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the September 2006
Convertible Note. Reference is also made to the Securities Purchase Agreement,
dated as of June 30, 2005, by and between the Company and Laurus (as amended,
modified or supplemented from time to time, the “Purchase Agreement” and
together with the September 2006 Convertible Note and the Related Agreements as
defined in the Purchase Agreement, the “Loan Documents”).
 
PREAMBLE


WHEREAS, the Company and Holders, as applicable, have agreed to make certain
changes to the September 2006 Convertible Note as set forth herein; and
 
WHEREAS, the Company has agreed to make certain payments as set forth herein.
 
NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
Waiver and Amendment
 
1. Notwithstanding the terms and conditions of (i) that certain Omnibus
Amendment to Warrant, Waiver to Note and Lockup Agreement dated as of March 31,
2008 by and among the Company, Laurus, VOFSPVI, VUSSPVI, Agent and PSource
Structured Debt Limited and (ii) that certain waiver dated as of February 29,
2008 by the Company, Laurus, VOFSPVI and VUSSPVI, the parties hereby acknowledge
that principal and/or interest payments due under the terms of the September
2006 Convertible Note, on March 1, 2008, April 1, 2008 and May 1, 2008 are
hereby waived and deferred (all such amounts the “Deferred Amounts”) on the
terms, and subject to the conditions, set forth herein.
 

 
5

--------------------------------------------------------------------------------

 



 
2. The Company hereby covenants and agrees that the Deferred Amounts shall be
payable in full on the earlier to occur of the Maturity Date and the date upon
which all obligations arising under the Loan Documents have been paid in full.
For the avoidance of doubt, from and after June 1, 2008, regularly scheduled
amortizing Monthly Amounts required pursuant to the terms of the September 2006
Convertible Note will be due and payable per the terms and on the date set forth
in the September 2006 Convertible Note.
 
3. In consideration of the foregoing, the Company hereby agrees that, on the
earlier to occur of the Maturity Date and the date upon which all obligations
arising under the Loan Documents have been paid in full, the Company shall pay
$50,000 in cash to Agent (the “Holder Payment”) which Holder Payment shall be
distributed by the Agent to each Holder as follows:
 
$2,653.08 to VOFSPVI (the “VOF Payment”)
$1,950.93 to VUSSPVI (the “VUS Payment”)
$45,395.99 to Laurus (the “Laurus Payment”)


In respect of the Laurus Payment only, Laurus and the Company hereby agree that
the fair market value of the Laurus Payment (as reasonably determined by the
parties) received in consideration of the amendments to the September 2006
Convertible Note made hereunder is hereby designated as interest and,
accordingly, shall be treated, on a pro rata basis, as a reduction of the
remaining stated Principal Amount (which reduced Principal Amount shall be
treated as the issue price) of the September 2006 Convertible Note for U.S.
federal income tax purposes under and pursuant to Treasury Regulation Sections
1.1001-3(e)(2)(iii), 1.1273-2(g)(2)(ii) and 1.1274-2(b)(1). The parties further
agree to file all applicable tax returns in accordance with such
characterization and shall not take a position on any tax return or in any
judicial or administrative proceeding that is inconsistent with such
characterization. Notwithstanding the foregoing, nothing contained in this
paragraph shall or shall be deemed to modify or impair in any manner whatsoever
the Company’s obligations from time to time owing to Laurus under the Loan
Documents.


4. The waiver and amendments set forth above shall be effective as of the date
first above written (the “Amendment Effective Date”) if each of the Company, the
Holders and the Agent shall have duly executed this Amendment and the Company
shall have delivered to the Agent its respective counterpart to this Amendment.
 
5. Except as specifically set forth in this Amendment or as previously agreed to
in writing by the appropriate parties, there are no other amendments,
modifications or waivers to the Loan Documents, and all other forms, terms and
provisions of the Loan Documents remain in full force and effect.
 
6. The Company hereby represents and warrants to the Holders that (i) after
giving effect to this Amendment, no Event of Default (as defined in the Loan
Documents) exists on the date hereof, (ii) on the date hereof, after giving
effect to this Amendment, all representations and warranties made by the Company
in connection with the Loan Documents, as amended, modified or supplemented
continues to be true, correct and complete as of the first date given and (iii)
on the date hereof, after giving effect to this Amendment, all of the Company’s
and its Subsidiaries’ covenant requirements have been met.
 
7. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.
 
[signature page follows]
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.


COMPANY:
 
HOLDERS:
     
Windswept Environmental Group, Inc.
 
Laurus Master Fund, Ltd.
By: Laurus Capital Management, LLC, its investment manager
           
By:
/s/ Michael O’Reilly
 
By:
/s/ Scott Bluestein
Name:
Michael O’Reilly
 
Name:
Scott Bluestein
Title:
President/CEO
 
Title:
Authorized Signatory

 
Valens Offshore SPV I, Ltd.
By: Valens Capital Management, LLC, its investment manager
   
By:
/s/ Scott Bluestein
Name:
Scott Bluestein
Title:
Authorized Signatory

 
Valens U.S. SPV I, LLC
By: Valens Capital Management, LLC, its investment manager
   
By:
/s/ Scott Bluestein
Name:
Scott Bluestein
Title:
Authorized Signatory

 


AGENT:
LV Administrative Service, Inc. as Agent
By:
/s/ Scott Bluestein
Name:
Scott Bluestein
Title:
Authorized Signatory




 
7

--------------------------------------------------------------------------------

 

 
AGREED AND ACKNOWLEDGED:
     
TRADE-WINDS ENVIRONMENTAL RESTORATION INC.
         
By:
/s/ Michael O’Reilly
 
Name:
Michael O’Reilly
 
Title:
President/CEO
 



NORTH ATLANTIC LABORATORIES, INC.
         
By:
/s/ Michael O’Reilly
 
Name:
Michael O’Reilly
 
Title:
President/CEO
 



ENVIRONMENTAL RESTORATION, INC.
   
By:
/s/ Michael O’Reilly
Name:
Michael O’Reilly
Title:
President/CEO



RESTORENET, INC.
   
By:
/s/ Michael O’Reilly
Name:
Michael O’Reilly
Title:
President/CEO



 
8

--------------------------------------------------------------------------------

 



